The opinion of the court was delivered by
Carpenter, J.
The amount, directly or indirectly, involved in the present controversy, rather than any intrinsic difficulty in the questions raised, has given importance to the argument of this cause. A new trial is sought, chiefly on the ground of misdirection, partly in regard to matters apparent on the face of the will, and partly matters extrinsic, arising in the course of the trial.
1. I shall first make some remarks upon the construction of the will, remarks which I intend to apply only to the character and validity of the disposition of the real estate in this state. I shall look for the legal character of that disposition, not in the motives and feelings which actuated the testator, but in the nature of the disposition itself. That the will was the offspring of an immoral and irreligious state of feeling; that the motives which led to it were uncharitable, auti-christian, or even impious, according to my judgment, can have no effect- on this branch of the inquiry. What, then, was the disposition made by the testator?
In the first place, he devises certain enumerated estates, among them the premises in controversy, to William Gibbons, his heirs and assigns for ever, and adds, that in ease William Gibbons should die without lawful issue, the said estates should go over to certain specified religious and charitable institutions. *152It is not necessary to inquire whether these words, standing alone, would or would not create an estate tail. They do not-stand alone, but are qualified and controlled by subsequent dispositions in the will. The testator then adds these words to the clause already referred to:
•“I do hereby mean and intend that all the property, real and personal, given, devised, and bequeathed to my said son, shall by no casualty in this life go to John M. Trumhull, or all or any of his children, or one or more of their or either of their descendants.” And in the subsequent clauses he attempts to carry this declared intention into effect. In a succeeding clause, other estates are also given to William Gibbons, his heirs and assigns for ever, with a limitation over in case of his death without issue or without such will as would exclude Trumbull and his family from the enjoyment of any part of his estate. But the conditions attempted to be imposed are all to be found in a subsequent clause of the will, which, therefore, it will only be necessary for me further to recite: “And my said estates, in the state of Georgia, New Jersey, South Carolina, and New York, are given, devised, and bequeathed to my said son William Gibbons, upon the following further conditions, that is to say: if he should die without any lawful issue and without making a last will and testament, or if he should make a last will and testament, and thereby devise and bequeath any part of my estate devised and bequeathed to him, &c., to John M. Trumbull or to his children, <fcc., or their or either of their descendants, or to any person in trust for all or either of them, or any part of the proceeds, or as a part of his estate while in my possession; or if it shall appear after his death that my said son William Gibbons had, in any period of his life after this date, given any property of any kind, or money arising from what funds or source it may, (even if it should be from property I have already given my said son) to the said John M. Trumbull, or either of his children or descendants then, and in any such case the estate, by tins my will devised and given to my said son, shall go to the public uses herein before expressed, and not pass by any such deeds or testamentary dispositions.” To- which clause the testator *153added a most extraordinary prayer for sucoess in this nnnatural exclusion.
These limitations and conditions, so attempted to be imposed on the principal devisee, and which are drawn in question in the present controversy, stripped of the peculiar phraseology with which the testator has chosen to invest them, I think will be found to be substantially the following: If William Gibbons should die without lawful issue and without will, or if he should make a last will, and give or devise any part of the estate derived from the testator to John M. Trumbull, or any of his descendants, or if it should appear, after the death of William Gibbons, that he had ever so given any of such estate, or any part of the proceeds thereof, (or indeed funds arising from any source) that then the estate should go over to the charities specified in the will. It is to be seen whether this devise gives any estate known in the law, whether the conditions annexed are unlawful, and, if so, whether they avoid the primary estate, or whether the whole disposition is void because against sound morals and against sound policy.
The position taken by the defendant’s counsel is clearly sound, that no court will attempt to set aside a will on account of its disapprobation, however strong, of the motives that actuated the testator, or of the disposition made by him. The.power of disposition belongs equally to the good and to the bad, and wills cannot be set aside merely because unequal or unjust. If capacity, formal execution, and volition appear, the will of the most impious man must stand, unless there is something, not in the motives which led to the disposition, but in the actual disposition, against good morals or against public policy. It may be harsh and severe, it may be extremely cruel under some circumstances, to disinherit one child, and to bestow the whole estate upon another, but if the testator be of disposing mind and memory, and duly execute such will in the forms prescribed by law, no court can interfere. If this will, or any of the devises contained in the will, be void, it must be on other grounds than those to which I have referred.
When a devise over depends upon a definite failure of issue, an estate in fee with an executory devise over is created, but *154when such devise over is made to depend upon an indefinite failure of issue, it becomes a contingent remainder limited on an estate tail. That a definite failure of issue is here meant is very clear, the dying without issue being connected with the further contingency of dying without making a last will. There is a strong analogy between this limitation and one lately under the consideration of this court, in the case of Armstrong v. Armstrong, 1 Zabriskie 509. In that case, after words of disposition, which, standing alone, would have carried a fee, the testator added a limitation over, in case the first taker died without heirs and intestate. The court held that a power of disposition by will was implied : that such power of disposition was inconsistent with, and defeated the limitation over, and that consequently the estate was absolute in the first taker. See, also, Cuthbert v. Purrier, 1 Jac. 415; Green v. Harvey, 1 Harr. 428 ; 4 Kent 270, &c. If the language of this will comes within the case of Armstrong v. Armstrong, the limitation over in such case will not be good by way of executory devise. If it were simply in case of dying without issue and without will, in such case, the limitation over not being good, the first estate would become absolute. But this phraseology is coupled with the further conditions which arc attempted to be imposed. The power of disposition by will is not absolute; but there is this further condition annexed, that if the devisee should in any way give any part of any property derived from the testator to Trumbull, or to any of his family,- the estate should be forfeited and go over. Whether good or bad, this is a condition subsequent in its very nature. It is a condition to defeat the 'estate given, and not one upon which the estate was to vest. If a conditional limitation because an estate is limited over on the breach of the condition, still the limitation over was intended to take effect only on a contingency which must happen, if at all, subsequently to the vesting of the primary estate. If, then, the condition be bad, the estate is discharged of the condition, and is absolute in the first taker.
It, has, however, been urged by the defendant's counsel, that the condition is one simply in restraint of alienation to a particular person and to his heirs, and that such condition is *155good. It is not necessary for the present purpose to settle whether the condition be good or -bad. The present case, perhaps, goes much farther than any case cited on the argument, being an attempt, not merely to restrain alienation by grant or devise to Trumbull or his heirs, but to shut out one branch of the testator’s descendants from the possibility of receiving aid from the devisee, whatever might be their necessity or the urgency of their distress. The testator makes it a condition, that if the devisee should give any property of any kind, or money arising from any source, to Trumbull or any of his descendants, then the estates should go over. Such condition might well be held bad without infringing the generally received rule as to partial restraints or alienation; but, as I have already said, it is not necessary to consider or to settle the question. Suppose the conditions to be declared bad as contra bonos mores, as an attempt to impose an uncharitable unchristian restraint upon the devisee, still the primary devise would not fail; it would be simply discharged of the condition, and rendered absolute. The authorities are clear, and further discussion on this point seems nnnecessary.
2. But it has been urged with great earnestness, on the side of the lessors of the plaintiff, that there was hallucination of mind on the part of the testator towards Trumbull and his family, a causeless and unwarrantable dislike amounting to monomania, and that this state of feeling was caused, or at any rate practised on by the son, who thus obtained the disposition in his own favor.
Every person is presumed to be of sound mind, until the contrary is proved ; it is therefore incumbent on the' party attempting to defeat a will on the ground of the testator’s insanity, to prove the existence of such disability. The rule is well established by authority, and it is one which is in accordance with sound reason. He who wishes to impeach a will for such cause must support his allegation by proof, before he can overcome the presumption which the law raises of the sanity of the testator. Shelford on Lunacy 27 4 ; Sloan v. Maxwell, 2 Green’s Ch. Rep. 581.
This is not one of those cases in which it is a question, what *156amount of capacity will enable a testator to dispose of his estate, or what weakness- of understanding will disable him from so doing. It was not" contended in the argument, that there was any thing in the case to show general insanity or a general want of testamentary capacity on the part of the testator. He -was a man of unusual powers of mind, and, as the evidence shows, he retained those powers nearly or quite to the close of his life, certainly down to the period of making this will. But while it is admitted that he was a man of more than ordinary vigor of intellect, yet it is said that he labored under a morbid state of mind, of the character already mentioned, and that the will was the offspring of such feelings.
When delusion exists in the mind of a person on one or more subjects only, it is termed partial insanity. I do not question but that partial insanity will invalidate a will which appears to have been the direct result of such insanity, though the testator, at the time of making it, may have been sane in other respects upon ordinary topics. The great case of Drew v. Clarh, 2 Addams 279, may be considered as establishing this doctrine. The testator in that case harbored the most unfounded and unreasonable impressions in regard to the character of an only daughter, against whom, in consequence, he entertained an unnatural dislike. He imagined that the daughter was vile, profligate, and depraved in the highest degree, and treated her accordingly with the utmost severity, and even cruelty, and finally cut her off in his will with an inadequate provision. It was a dislike founded purely on delusion. It was satisfactorily shown, that while this delusion had gained such possession of his mind that nothing could shake his belief, yet, in point of fact, she was amiable in disposition, engaging in her manners, of superior natural talents, diligent, dutiful, affectionate, modest, and virtuous, and giving no occasion for the extraordinary feelings exhibited by the father. The will, being proved to be the direct offspring of this delusion, was set aside and declared void by the distinguished judge before whom the cause was first heard : and his judgment was subsequently sustained by the courts before which, by appeal or otherwise, it was brought for review. The case *157turned on the fact of a remarkable delusion, the only clear test of insanity, unquestionably proved, and it has since received the unqualified approbation of the profession. See S. C. on application for commission of review. 1 Buss. & Milne 103, and Shelford 297.
In what does the alleged delusion exist, or how has it been exhibited in the present case ? I have carefully looked through the testimony to be found in the case prepared, and in the documents, including the diary and the libels, which evidence I am not disposed to recapitulate or record. It is sufficiently referred to and stated in the charge of the Chief Justice for the present purpose, and it undoubtedly exhibits a sad instance of the extent to which family feuds may be carried. There seems to have been, on the one side, an imperious and haughty temper sustained by wealth and power, and restrained by no softening influences from moral or religions principles. On the other, as I take it, there was great imprudence on the part of a daughter and son-in-law in dealing with the errors of an uncontrollable and violent parent, upon whom they were dependent. But I can find nothing like delusion or insanity. The first dissatisfaction and incipient dislike were heightened, by continued disputes and irritation, into settled aversion and enmity; but this was the result of obvious causes having an actual existence, and not the consequence of imaginary difficulties. The rebukes for alleged licentiousness, the disputes and difficulties with regard to property, threatened divorce, the libel suit, all these matters, which embittered the feelings of the testator in the highest degree, were not mere imaginary causes of offence. These and other successive bitter quarrels between the testator and his son-in-law, daughter, and family, certainly occurred, and they account for the provisions of the will, by which the latter were disinherited, without any necessity to resort for explanation to monomania or any other form of insanity. Ho one witness produced, not even Mr. Trumbull himself, towards whom this hallucination w'as said chiefly to exist, has expressed the opinion that-the testator was in the slightest degree insane.
The idea of undue influence need not be resorted to in order *158to account for a result which might naturally flow from causes such as have been merely alluded to: certainly it must be clearly proved, and cannot be inferred under such circumstances. It has been said, that the influence to vitiate a testamentary act must amount to force and coercion destroying free agency, importunity which could not be resisted, and which was yielded to for the sake of peace, so that the motive was tantamount to force or fear.
It is not the influence acquired by kind offices, or even by persuasion unconnected with fraud or contrivance; though if persuasion or other means of influence be connected with fraud, it may admit of a far different consideration. Fraud may be employed as means of influencing, and may afford ground for impugning ai testamentary act no less than force, and the peculiar relation between the testator and the party benefited, as client and attorney, &c., when the former was weak and liable to imposition, has been held to furnish strong presumptions in regard to undue influences. But I can see no such evidence in this case as will support the charge. No direct coercion can be pretended; but the relation between the testator and his son, in connection with the circumstances under which the alienation in the family took place, and in connection with the circumstances under which the will was made, and the character of the dispositions for the benefit of the son, are relied on as proving or authorizing the inference that the prejudices and feelings of the father were pi’actised upon. These circumstances were recapitulated by the judge in his charge, and submitted to the jury as grounds for a vigorous examination, and they would, as stated, go far to raise suspicion, if the father had been a man likely to be controlled or influenced, if the disposition had not been in accordance with intentions long previously expressed. The employment and payment of the scrivener by the son, the aid he gaive in drafting the will, his conduct towards Trumbull, his connection with the printing of the libel, and the part taken in drawing and signing the covenant, undoubtedly deserved attention at the trial, and under some circumstances might have weighed much in the investigation. Yet still they are but mere grounds *159of suspicion, while the character and conduct of the testator repel the idea that he was operated on by any such extrinsic influence as coold be effective to set aside his will.
Tiie father was a mail who, according to the testimony, could not be controlled, “a man of strong mind, strong passions, strong prejudices, and strong self-will.” He had quarrelled with Trumbull years before: additional causes of irritation had from time to time sprung up, in regard to which there is no proof that they were stimulated or aggravated by the son ; and even if such had been the case, it could scarcely have been urged as a ground for impugning a will made so long subsequent. He had repeatedly declared, that in a certain event, he would cut off Trumbull and his children from all further benefit of his estate; and when that event occurred, which depended on the action of Trumbull himself, he reiterated his determination, to which he unalterably adhered. In 1819, he made a will, in which he carried that determination into effect, and in two or three subsequent codicils, all, as well as the will just referred to, his own handwriting, his continued action was in perfect accordance with his previously declared intentions. These former wills and his antecedent declarations and conduct were all in entire accordance with the actual disposition finally made, and leave no other conclusion on my mind but that the last will was the result of a deliberate determination on the part of the testator, and not of any extrinsic influence. In my judgment the jury rightly responded to the inquiry, so emphatically and so properly put to them in the charge, that they were to inquire, not whether the will was a fair will, a just will, an equitable will, the will of a kind heart-ed and right thinking man, but whether it was the will of Thomas Gibbons. The judge properly put the case to the jury with a directness and an emphasis suitable to the occasion. Ho other verdict could have stood, and it was right that the jury should not be permitted to err from feelings which possibly may have been excited by the harshness of the will, when the evidence was clear and the case free from doubt.
I have not thought it necessary to notice some of the minor points argued by counsel, because, in the view I take of the *160case, they become immaterial. I have come to the conclusion, after a careful examination of the case, and after an anxious attention given to the argument of the respective counsel, that there was no misdirection by the judge; that the verdict is in accordance with the evidence, and that the rule should be discharged.
The Chief Justice and Randolph, Justice, concurred.
Rule discharged.
Cited in Boylen v. Meeker, 4 Dutch. 291; In re Gleespin, 11 C. E. Gr. 529.